Mr. Chief Justice Walker delivered the opinion of the Court: This was an action of ejectment brought by Henry 0. Strong, in the Warren Circuit Court, against Abner C. Harding for the recovery of lot five in block one in Haley’s addition to the city of Monmouth. Defendant filed the plea of not guilty, upon which issue was joined. A trial was had by the court, the parties having waived a jury, when the court found the issues for the plaintiff. Defendant entered a motion for a new trial, which the court overruled, and rendered a judgment in favor of plaintiff, and awarded a writ of possession ; and, to reverse that judgment, defendant brings the case to this court by appeal. The objections to this judgment seem to be purely technical. It is first insisted that the court cannot know that the lot in controversy is in the city of Monmouth, Illinois. The court will take notice that the city of Monmouth is in Warren county in this State. And when the deed was read in evidence describing a tract of land as lot five in block one in Haley’s addition to the city of Monmouth, the presumption would be that it was in Monmouth in this State. There was no plea filed denying possession of the premises by appellant, and, under the statute, proof of possession was unnecessary. In such cases the statute declares that the return of the officer who served the writ shall be sufficient proof of possession unless it is denied by plea. But, if it had been necessary, Davidson testified that appellant admitted to him after the commencement of the suit, that he was in possession when the notice and declaration were served. The court below in the final judgment does find that appellee was seized in fee of the premises. This is all the statute requires. The judgment of the court below must be affirmed. Judgment affirmed.